DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: There is no punctuation at the end of S1, S2, S3, or S4.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the abbreviation “UG” multiple times throughout the claim. This limitation is indefinite because it is unclear to what this abbreviation is referring. There is no description in the specification as to the meaning of this abbreviation, and there does not seem to be a widely accepted meaning in the art. If “UG” is a type of software or calculating model, it must be described in the specification, and, generally, abbreviations should be spelled-out in claims. Thus, claim 1 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is generally indefinite, failing to conform with current U.S. practice. It appears to be a translation into English from a foreign document and is replete with grammatical and indefiniteness errors. The Examiner has done his best to identify these issues, but the claim should be fully reviewed by Applicant to eliminate any additional issues that may have been missed.
Claim 1 recites the abbreviation “UG” multiple times throughout the claim. This limitation is indefinite because it is unclear to what this abbreviation is referring. In general, abbreviations should be spelled-out in claims; if “UG” is a type of software or calculating model, it must be described in the specification. Therefore, claim 1 is indefinite. 
Claim 1 recites the limitation “the flow regions of a centrifugal pump” in line 3. There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is repeated many times throughout the claim, even in the singular form in S3.2. Therefore, claim 1 is indefinite.
Claim 1 recites, “the flow region” in lines 9 and 10. This limitation is indefinite because it is unclear which flow region this is referencing, as a plurality are claimed. Therefore, claim 1 is indefinite. 
Claim 1 recites, “an inducer unit” in S1.4. However, in S1.3, “an inducer” has already been defined. Thus, it is unclear if these limitations are referring to the same element or if they are referencing different inducers. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites, “an impeller unit” in S1.4. However, in S1.3, “an impeller” has already been defined, and later in S1.4, “the impeller” and “the impeller part” are recited. It is unclear if all of these limitations are referring to the same element or if they are referencing different impellers. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “the flow regions of a gear pump” in S2. There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is repeated many times throughout the claim, even in the singular form in S3.2. Therefore, claim 1 is indefinite.
Claim 1 recites, “the flow region” in S2.2 and S2.3. This limitation is indefinite because it is unclear which flow region this is referencing, as a plurality of both the centrifugal and the gear pump are claimed. Therefore, claim 1 is indefinite. 
Claim 1 recites, “the inlet” in S2.3. This claim limitation is indefinite because it is unclear if this is referring to the “inlet unit” defined in S1.4 or the “inlet pipeline” defined in S2.3. Furthermore, “the inlet of the gear pump” has been recited in S3.2 and S3.3; it is unclear which of the defined inlet limitations this is referencing. Consistency of claim terms is requested. Therefore, claim 1 is indefinite.
Claim 1 recites, “an inlet unit” in S2.4. This limitation is indefinite because “an inlet unit” has already been defined in S1.4. Thus, it is unclear if this is the same element or an additional one. Therefore, claim 1 is indefinite. 
Claim 1 recites the limitation “the two sheets” in S2.4. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “the flow region of a lower connecting pipeline” in S3.1. There is insufficient antecedent basis for this limitation in the claim. It should be noted that this limitation is repeated without the “lower” modifier in S3.2. Therefore, claim 1 is indefinite.
Claim 1 also recites the limitations: 
“S4. importing the combined flow region model into Pumplinx for creating a simulation model
S4.1 importing a combined pump flow region model into pumplinx and establishing four monitoring points”
These limitations are not only repetitive, but “a combined pump flow region model” in S4.1 is indefinite because it is unclear if this is the same as the “combined flow region model” defined in S3.4 and S4. Furthermore, Pumplinx was capitalized in S4, but not in S4.1. Therefore, claim 1 is indefinite.
Claim 1 also recites, “comprising an inlet unit and an inducer unit, an inducer unit and an impeller unit, an impeller unit and a connecting unit of the centrifugal pump and the gear pump, a gear unit and a connecting unit of the centrifugal pump and the gear pump, a gear unit and an outlet unit, a gear unit and an unloading groove unit, a gear unit and an expended high pressure area unit, and an unloading groove unit at an outlet side and an expended high pressure area unit” in S4.5. This limitation is indefinite because “an inducer unit” and “an impeller unit”, have already been defined in S1.4, and “a gear unit” and “an outlet unit” have already been defined in S2.4. In addition, several of the elements are repeatedly defined within this limitation. Thus, it is unclear if the same elements are being referenced, or if they are additional elements. Therefore, claim 1 is indefinite.
Finally, further regarding claim 1, the use of “i.e.” in S4.1 and S6.4 renders claim 1 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Again, the Examiner has done his best to identify these issues, but the claim should be fully reviewed by Applicant to eliminate any additional issues that may have been missed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746